COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-342-CV
 
IN RE DONALD D. FREIER                                                         RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered Relator=s
petition for writ of mandamus and is of the opinion that the petition should be
dismissed for want of jurisdiction.  See
Tex. Gov=t Code
Ann. '
22.221(b) (Vernon 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.CWaco,
2008, orig. proceeding).  Accordingly,
Relator=s
petition for writ of mandamus is dismissed.
 
PER CURIAM
 
PANEL: 
LIVINGSTON, MCCOY, and MEIER, JJ. 
 
DELIVERED: 
October 15, 2009
 




     [1]See
Tex. R. App. P. 47.4.